DETAILED ACTION

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5, 8-9, 11, 14, and 17, are rejected under 35 U.S.C. 103 as being unpatentable over Grotkowski et al. (US 2008/0197621).
In respect to claims 1, 4-5, and 8-9, Grotkowski et al. disclose a security-enhanced document (instant lottery ticket) (0007) comprising: a substrate (0009); printing variable indicia on the substrate (0011); applying a scratch-off coating (0012); and printing an overprint area comprising a first area on top of the variable indicia (and scratch-off coating) and a second area not on top of the variable indicia (0013).
The ink used for the variable indicia and the overprint area, may both be applied via ink jet (0020 & 0091), thus they are the same type of ink (ink-jet inks) applied via the same process (ink-jet).  The claims recites the “same ink” which differs from the invention (See abstract, “same type of ink”), and the literal meaning of “same” is not possible as the inks are in different layers.  Thus, the “same ink” is interpreted as the “same type of ink” which is supported by the Specification. 
Grotkowski disclose the “same type of ink”, namely ink jet ink, but do not explicitly disclose “identical ink” (e.g. ink which is an identical composition), however it would have been obvious to provide the inkjet inks taught in Grotkowski as identical ink.  The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary common sense.  In the instant case, providing the same ink jet ink to the two ink jet printing operations is not a non-obvious distinction, since the benefits of providing the same ink are readily apparent.  Benefits include interchangeability between the inkjet printers, economics of bulk buying, and ease of use/purchasing.    It is readily noted that Grotkowski disclose that “in order to ensure that the ink system effectively applies a suitable ink to the scratch-off coating, modification are or may be required of the imaging technology and application process, chemistry of the imaging ink or other print medium, chemistry of the white scratch-off and/or white overprint”.  Thus, Grotkowski discloses that the chemistry of the variable ink above the scratch-off layer may be changed to accommodate the scratch-off layer, however, it is optional and several other changes besides the chemistry of the ink may be made to accommodate the ink (e.g. chemistry of the scratch-off layer).
In respect to claims 11, 14, and 17, Grotkowski et al. disclose that the other printed portion comprises an overprint area (decorative portion) on top of the scratch-off coating as well as a display area (“back printing area”) not on the scratch-off coating, wherein the areas are continuous imaged (a single image) (0015).
Claims 2-3, and 6-7, are rejected under 35 U.S.C. 103 as being unpatentable over Grotkowski et al. (US 2008/0197621) in view of Leenders et al. (US 2008/0138641).
Grotkowski et al. substantially disclose the claimed invention but do not specify the type of ink jet ink, namely, dye-based or pigment based ink jet ink, however Leenders et al. teach a lottery ticket printed via ink jet (0252), wherein the ink jet ink may be either dye based or pigment based (0195).  It would have been obvious to one of ordinary skill in the art to provide the ink jet ink taught in Grotkowski as either dye or pigment based, in view of Leenders et al. to select the desired type based on substrate and ink jet method (0195).  Furthermore, the claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, namely, selecting one of two main types of ink jet ink well known in the art.

Claims 20, 22-24, and 26, are rejected under 35 U.S.C. 103 as being unpatentable over Grotkowski et al. (US 2008/0197621) in view of Miller et al. (US 2012/0025516).
Grotkowski et al. substantially disclose the claimed invention but do not disclose first and second security layers (intervening layers) between the substrate and variable indicia, however Behm et al. teach a first opaque security layer 24 and a second security layer 26 having a higher contrast (white) from the variable indicia 31 (0023; Fig. 3).  The security layers may be printed over the entire substrate 22 (Fig. 3).  It would have been obvious to provide the substrate in Grotkowski et al. with first and second security layers in view of MIller et al. to assist against forgery attacks (0023).

Claims 1, 4, 25, and 27, are rejected under 35 U.S.C. 103 as being unpatentable over Behm et al. (US 2012/0267888) in view of Grotkowski et al. (US 2008/0197621)
Behm et al. disclose a substrate 100, a variable indicia 103 printed on the substrate and an other printed portion comprising the same ink type as the variable indicia (Fig. 2), a second area of the other printed portion is created as a homogenous printed layer on film 106, and may be the same application of ink such that the variable indicia and other printed portion are the same application and ink (0048; Fig. 10).  
Behm et al. additionally disclose a first area of the other printed portion being above the scratch-off coating and the variable indicia (Fig. 9) but do not explicitly disclose that the ink is the same type as that produced for the background (first area of the other printed portion and variable indicia), however, Grotkowski et al. teach providing an overprint with the same type of ink, an ink jet ink, as the variable indicia (see above).  It would have been obvious to provide the overprint on the scratch-off coating (first area of the other printed portion) taught in Behm et al. via inkjet (the same as the variable indicia and second area) in view of Grotkowski et al. to individualize tickets, which increases there forgery prevention as well as helps aesthetics (0083).

Response to Arguments

Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the rejection applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The applicant argues that although Grotkowski discloses that both inks may be applied via inkjet and thus the “same type of ink”, that Grotkowski fails to disclose that the inks are “identical”.  The examiner concedes that the 35 USC 102(a)(1) has been overcome, however, using the identical ink compositions for both inkjet would be obvious for the reasons detailed above.
The arguments drawn to the 35 USC 103 rejection rely on the argument that Grotkowski fail to anticipate the claims, and thus are moot.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637